BISTLINE, Justice,
concurring in the judgment and in the opinion of the Court.
The Commission’s decision is additionally fortified by giving appropriate attention and deference to legislative policy as evidenced by the enactment of I.C. § 61-332, et seq., the statement of purpose being:
Purpose of electric supplier stabilization act. — ...
B. This act is designed to promote harmony among and between electric *881suppliers furnishing electricity within the state of Idaho, prohibit the “pirating” of customers of another supplier, discourage duplication of electric facilities, and stabilize the territories and customers served with electricity by such suppliers.
One would suppose that that which is good and beneficial for the people with regard to electric service is also so with regard to telephone service.